Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 16/186,156        filed on 3/1/2021.
2. 	Claim(s) 1-4, 6 and 8-22 are currently pending and have been fully examined.

3.	Claim(s) 5 and 7 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
6.	Date of Last Office Action was 12/1/2020.


Response to Applicant’s Comments/Remarks

7.	Applicant’s response, filed on 3/1/2021, has fully been considered, but is moot in light of a new ground of rejection.

Response to Applicants Comments/Remarks


8.	Applicant’s response, filed on 3/1/2021, has fully been considered, but is moot in light of a new ground of rejection(s).
Applicant’s Argument #1:

Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim(s) obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn. 

Applicant’s Argument #2:

Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection(s) toward Applicant’s use of “causes.”

Examiner’s Response to Argument #2:

Applicant’s argument that the amended claim(s) obviates the 35 USC 112(a) rejection toward Applicant’s use of “causes” has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.


Applicant’s Argument #3:

Applicant contends that the 35 USC 112(a) rejection(s) toward claim 18 for Applicant’s use of “on behalf of” was improper because it is described in Par. 60.

Examiner’s Response to Argument #3:

Applicant’s argument that the 35 USC 112(a) rejection toward claim 18 for Applicant’s use of “on behalf of” has fully been considered and is not persuasive. Applicant’s Specification recites:
[0060] At step S226, the processing network computer 114 transmits the authorization 

authorization. The authorization computer processor 110 can authorize and 
20 		authenticate the transaction based on the received authorization request message. It 
may do this on behalf of the authorization computer 112. The authorization request 
message, after being relayed by the processing network computer 114 from the 
automation computer 108, can cause the authorization computer processor 110 to 
generate an authorization response message. 


However, it is unknown, to the Examiner, HOW Applicant’s claim works for Applicant’s Specification is silent the steps/flowcharts that teaches HOW, “on behalf of” works.  In Applicant’s response, filed on 3/1/2021, the Applicant still fails to teach HOW the claimed function of, “wherein the authorization computer processor performs functions on behalf of an authorization computer” works.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.

Applicant’s Argument #4:

Applicant contends that the amended claim(s) obviates the 35 USC 112(b) rejection set forth in the prior office action.

Examiner’s Response to Argument #4:

Applicant’s argument that the amended claim(s) obviates the 35 USC 112(b) rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


As to claim 1, it is unclear HOW Applicant’s claim works as Applicant recites, “simultaneously clearing and settling the transaction, by an authorization computer, by transferring a value for the transaction from an issuer module to an acquirer module in the authorization computer;” Applicants Specification recites:
[0046] A conventional clearing and settlement process can be conducted by a payment processing network. A clearing process is a process of exchanging financial details between an acquirer and an issuer to facilitate posting to the payment account holder's account and reconciliation of the consumer's settlement position. In some cases, clearing and settlement can occur simultaneously. In some embodiments, because the authorization computer 112 can perform the functions of both the issuer and the acquirer, the time to perform the clearing process is reduced significantly or eliminated, therefore increasing the speed at which transactions settle.


Here, Applicant’s Specification teaches that the “authorization computer” can perform the functions of both the issuer and acquire; however, Applicant’s Specification is silent the steps/flowcharts on HOW Applicant’s, “simultaneously clearing and settling the transaction” is being performed.  It is not clear, to the Examiner, HOW Applicant’s claimed invention works for it is to be assumed just because the “authorization computer” can perform the functions of both entities, it is to do so “simultaneously.”  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “simultaneously clearing and settling the transaction, by an authorization computer, by transferring a value for the transaction from an issuer module to an acquirer module in the authorization computer” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would HOW Applicant’s intended function of “simultaneously clearing and settling the transaction, by an authorization computer, by transferring a value for the transaction from an issuer module to an acquirer module in the authorization computer” is to be performed.1   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “simultaneously clearing and settling the transaction, by an authorization computer, by transferring a value for the transaction from an issuer module to an acquirer module in the authorization computer.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of  “ simultaneously clearing and settling the transaction, by an authorization computer, by transferring a value for the transaction from an issuer module to an acquirer module in the authorization computer” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”2  
wherein the authorization computer processor performs functions on behalf of an authorization computer;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “wherein the authorization computer processor performs functions on behalf of an authorization computer” works.  Therefore, claim 18 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “ 
wherein the authorization computer processor performs functions on behalf of an authorization computer” is to be performed.3   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “wherein the authorization computer processor performs functions on behalf of an authorization computer.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “wherein the authorization computer processor performs functions on behalf of an authorization computer” on the computing device is 4  
	Claim(s) 8 and 15 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-4, 9-14 and 16-22 are also rejected for being dependent upon rejected clam(s) 1, 8 and 15.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claim(s) 1-4, 6 and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the scope of the claim is unclear as Applicant recites, “simultaneously clearing and settling the transaction, by an authorization computer, by transferring a value for the transaction from an issuer module to an acquirer module in the authorization computer;” however, the scope of the claim is unclear as the metes and bounds of “settling” is undeterminable by the Examiner.	  In reference to “settling” Applicant’s Specification:

[0036] After the acquirer entity receives the authorization response message, the transaction can be settled using a clearing and settlement process. After settlement, the service provider can receive payment associated with the transaction from the authorizing entity, and the authorizing entity can invoice the user. Th clearing and settlement process can be time-consuming due to the multiple communications between each entity. The time to settle the transaction can prevent the 

[0037] Eliminating the need to communicate messages between multiple entities over multiple networks can greatly reduce transaction settlement time. By reducing the number of entities involved in settling a transaction, transaction settlement can be reduced from days of time to minutes or less. For example, having one entity manage the functions of both the traditional acquirer entity and authorizing entity (e.g., an issuer) can reduce the number of communications required to settle a transaction. By reducing the number of hand-shaking processes via a simplified payment processing system architecture with fewer involved entities, the number of computational resources devoted to generating and processing clearing and settlement messages can be reduced or repurposed for processing additional transactions. Having a single entity oversee issuing entity and authorizing entity processes can improve the speed of settling a single transaction while simultaneously freeing up computational resources.

[0064] At step S236, the authorization computer 112 transmits the managed virtual account and transaction value to the processing network computer 114. At step S238, upon receiving the virtual account information and corresponding transaction value, the processing network computer 114 settles the transaction. For example, the airfare loan value of $500 is settled with the authorization computer 112 and then sent to the acquirer for finalization of the settlement across all involved entities.


Here, the Applicant recites, “Th clearing and settlement process can be time-consuming due to the multiple communications between each entity.”  Then Applicant’s Specification recites, “By reducing the number of entities involved in settling a transaction, transaction settlement can be reduced from days of time to minutes or less.”  Finally, Applicant recites, “…then sent to the acquirer for finalization of the settlement across all involved entities.”  Therefore, the “metes and bounds” of Applicant’s use of “settlement” is undeterminable by the Examiner.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.5


	Dependent claim(s) 2-4, 9-14 and 16-22 are also rejected for being dependent upon rejected clam(s) 1, 8 and 15.

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

applicant’s disclosure.


    PNG
    media_image1.png
    803
    658
    media_image1.png
    Greyscale





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).



	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/8/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        4 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        5 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”